Name: Commission Regulation (EC) No 2781/94 of 15 November 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 No L 296/2 Official Journal of the European Communities 17. 11 . 94 COMMISSION REGULATION (EC) No 2781/94 of IS November 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 2193/94 (3), and in parti ­ cular Article 173 (1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 18 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19. 10 . 1992, p. 1 . 0 OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 235, 9 . 9 . 1994, p. 6 . 17. 11 . 94 Official Journal of the European Communities No L 296/3 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF °r £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 1.20 0702 00 10 0702 00 90 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 10 ex 0704 10 90 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 10 0705 1 1 90 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 11 0707 00 19 1.160 0708 10 10 0708 10 90 1.170 1.170.1 0708 20 10 0708 20 90 1.170.2 0708 20 10 0708 20 90 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 0709 30 00 1.220 ex 0709 40 00 1.230 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 2.30 ex 0804 30 00 2.40 ex 0804 40 10 ex 0804 40 90 New potatoes 31,55 1247 238,43 60,58 207,43 9150 25,01 60478 68,06 24,80 Tomatoes 74,90 2952 560,19 143,38 493,02 22091 59,64 146927 160,76 58,59 Onions (other than seed) 18,46 727 138,08 35,34 121,53 5445 14,70 36217 39,62 14,44 Garlic 76,09 2998 569,08 145,66 500,84 22442 60,59 149259 163,31 59,52 Leeks 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 Brussels sprouts 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 White cabbages and red cab- 17,14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 bages Sprouting broccoli or calabrese 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 (Brassica oleracea var. italica) Chinese cabbage 36,78 1463 279,14 71,12 243,78 10454 29,10 68223 79,83 28,31 Cabbage lettuce (head lettuce) 156,73 6190 1180,85 301,00 1027,29 45896 124,48 302761 337,16 123,10 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 Carrots 16,90 673 128,33 32,72 111,98 4793 13,36 31281 36,73 12,98 Radishes 60,46 2405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 Cucumbers 66,71 2629 498,94 127,70 439,11 19676 53,12 130862 143,19 52,18 Peas (Pisum sativum) 292,51 11528 2187,68 559,96 1925,36 86273 232,92 573787 627,84 228,81 Beans : Beans (Vigna spp., Phaseolus 1Q9 53 43n gl9 U ^ 6g 72Q 98 32306 87 22 214865 235,10 85,68 spp.) iÃ ^/PCompnsms ^Savif^ 111,96 4422 843,58 215'02 733'88 32787 88 '92 21 6 287 240,86 87,94 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 Globe artichokes 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 Asparagus :  green 326,92 12885 2445,07 625,84 2151,89 96424 260,32 641297 701,71 255,74  other 222,14 8755 1661,43 425,26 1462,21 65520 176,89 435761 476,81 173,77 Aubergines (egg-plants) 74,89 2951 560,12 143,36 492,95 22089 59,63 146909 160,74 58,58 Ribbed celery (Apium graveo- 80,83 3211 610,71 156,02 533,05 23248 63,94 150841 174,96 62,75 lens var. dulce) Chantarelles 963,14 37968 7218,96 1 845,49 6319,37 284424 763,48 1888301 2068,75 754,38 Sweet peppers 94,85 3738 709,40 181,57 624,34 27976 75,53 186062 203,59 74,19 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 Courgettes 29,03 1 156 220,33 56,18 192,26 8230 22,94 53707 63,06 22,28 Sweet potatoes, whole, fresh 66,38 2616 496,51 127,08 436,97 19580 52,86 130226 142,49 51,93 (intended for human consumption) Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh Pineapples, fresh 42,18 1662 315,51 80,76 277,68 12442 33,59 82753 90,54 33,00 Avocados, fresh 116,37 4586 870,38 222,78 766,02 34324 92,67 228285 249,79 91,03 No L 296/4 Official Journal of the European Communities 17 . 11 . 94 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ id Lit F1 £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 70 ex 0805 20 90 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 0808 10 59 0808 10 81 0808 10 83 0808 10 89 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Guavas and mangoes, fresh 180,19 7101 1347,65 344,94 1 186,06 53146 143,48 353464 386,76 140,95 Sweet oranges, fresh :  Sanguines and semi-san- 2596 lQU l9632 4977 17018 7580 20,80 50244 55,80 20,52 guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, 2 82g 157 21 40 24 138,36 6200 16,73 41235 45,11 16,44 Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 24,11 950 180,39 46,17 158,76 7113 19,20 47312 51,77 18,86 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines 51,61 2034 386,01 98,80 339,72 15222 41,09 101244 110,78 40,37  Monreales and Satsumas 37,95 1497 286,92 72,74 248,72 11078 30,40 73432 81,55 29,98  Mandarins and wilkings 50,74 2005 383,46 97,43 333,59 14715 40,22 97263 109,46 39,89  Tangerines and others 117,23 4620 876,79 224,42 771,66 34577 93,35 229966 251,63 91,70 Lemons (Citrus limon, Citrus 23,76 936 177,70 45,48 156,39 7007 18,92 46608 50,99 18,58 limonum), fresh Limes (Citrus aurantifolia), 136,31 5372 1019,51 260,95 897,27 40205 108,54 267399 292,59 106,63 fresh Grapefruit, fresh :  white 35,19 1387 263,22 67,37 231,66 10380 28,02 69038 75,54 27,53  pink 46,43 1830 347,32 88,90 305,67 13697 36,97 91095 99,67 36,32 Table grapes 184,66 7278 1381,09 353,50 1215,49 54464 147,04 362234 396,35 144,45 Water-melons 58,84 2319 440,08 112,64 387,31 17355 46,85 115426 126,30 46,03 Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey 44,59 1757 333,53 85,37 293,53 13153 35,51 87478 95,71 34,88 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro  other 99,11 3906 741,24 189,73 652,36 29231 78,92 194415 212,73 77,52 Apples 65,64 2587 490,98 125,67 432,11 19362 52,27 128775 140,90 51,35 Pears Pears  Nashi (Pyrus pyrifo - 259 60 10231 j 94^55 496,96 1 708,75 76567 206,71 509233 557,20 203,07 lia) Other 93,09 3670 697,79 178,38 610,83 27492 73,79 182525 199,96 72,92 17. 11 . 94 Official Journal of the European Communities No L 296/5 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 10 00 2.160 0809 20 20 0809 20 40 0809 20 60 0809 20 80 2.170 ex 0809 30 90 2.180 ex 0809 30 10 2.190 0809 40 11 0809 40 19 2.200 0810 10 10 0810 10 90 2.205 081020 10 2.210 0810 40 30 2.220 081090 10 2.230 ex 0810 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Apricots 85,68 3388 645,25 164,61 562,73 24882 68,38 163247 184,64 67,57 Cherries 155,38 6144 1170,13 298,51 1020,50 45123 124,00 296043 334,84 122,54 Peaches 77,97 3073 583,15 149,26 513,23 22997 62,08 152951 167,35 60,99 Nectarines 207,11 8235 1565,19 400,15 1372,35 59102 163,75 382787 449,15 159,80 Plums 148,41 5849 1 109,98 284,11 976,89 43773 118,18 291 127 318,55 116,09 Strawberries 352,01 13873 2632,67 673,86 2317,00 103822 280,30 690501 755,55 275,36 Raspberries 1 232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 Fruit of the species Vaccinium 194,02 7673 1461,18 372,77 1 274,33 56347 154,85 369677 418,12 153,02 myrtillus Kiwi fruit (Actinidia chinensis 96,54 3804 722,01 184,80 635,44 28473 76,87 189371 207,21 75,51 Planch.^ Pomegranates 64,19 2529 480,07 122,88 422,51 18932 51,11 125915 137,77 50,21 Khakis (including Sharon 150,62 5936 1 126,52 288,34 991,44 44425 119,94 295465 323,29 117,82 fruit) Lychees 509,03 20106 3835,16 977,58 3336,42 149060 404,29 983301 1095,02 399,82